DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439). 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-10, 12, 13, 15-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breton et al. (U.S. PG PUB 2019/0081982) in view of Maheshwari et al. (U.S. PG PUB 2016/0127454).
Regarding claim 1, Breton teaches a system comprising: a memory storing processor-executable program code (see ¶[0046] medium); and 
a processor (see ¶[0046] processor) to execute the processor-executable program code in order to cause the system to: 
generate, for a first Application Programming Interface (API) endpoint exposed to a client by a cloud application that facilitates communication between the client and the cloud application by an application programming interface (API) (see ¶[0030] “The API server 240 may also receive a connection request from an endpoint 120 and connect to the endpoint 120 in response to the request. Once connected, the API server 240 may send the command and associated data (e.g., configuration data) to the endpoints 120 or receive information from the endpoint. Communications between the API server 240 and the endpoint 120 may utilize the commands in the API associated with the API server 240. In an embodiment, a connection between an endpoint 120 and the API server 240 is generally initiated by the endpoint in response to the endpoint receiving a connection request message described above, although the API server 240 may initiate the connection in certain situations.”, see ¶[0050] “The installation manager 360 manages installation of plug-ins 330 on the endpoint agent 300. A new plug-in 330 may be installed when the endpoint agent 300 receives an updated security policy from the cloud server 150 that specifies one or more plug-ins 330 that are not already installed on the endpoint agent 300. For example, the policy may contain a list of plug-ins 330 to be employed as part of the policy. The policy may also include respective links (e.g., uniform resource identifiers) specifying an address at the update server 270 from where the plug-in 330 can be downloaded. The policy may furthermore comprise configuration data for configuring the plug-in according to various configurable parameters. ”), 
a second API endpoint corresponding to the first API (see ¶ [0032] “Instances of the API server 240 may be dynamically generated (e.g., as new virtual servers) as the number of endpoints 120 or other factors change. For example, new instances of the API server 240 may be generated as virtual servers based on the number of endpoints 120 being administered by the cloud server 150 as specified in the data store 210.”).
Breton does not explicitly disclose, however, Maheshwari teaches:
configure the second API endpoint with configuration details including a name and location of a subscriber system (¶[0049] “Applications 130 may invoke any of endpoints 116 using a communication protocol for transferring application data (e.g. HTTP) that specifies the method, a resource Uniform Resource Identifier (URI), and optionally parameters for the method.” See ¶[0080] to ¶ [0083] which identify the API name and address, see also, ¶ [0094] to ¶[0102]) 
for the subscriber system to integrate with the cloud application and to subscribe to events that occur on the first API endpoint via a subscription to the second API endpoint corresponding to the first API endpoint (see ¶[0337] “Orchestration engine 704 also uses internal API service framework 722 to interact with various internal or third party systems via APIs, when invoking one or more of microservices 708. Microservices 708 may present API interfaces to orchestrator 706 and execute in the API service framework 722. APIs 721A-721C (“APIs 721”) may be called by components of a microservices layer of orchestration engine 704, and may be considered microservice endpoints. APIs 721 are not customer-facing APIs.” See ¶[0333] “. Orchestration engine 704 can receive requests entered using APIs 717 via an API gateway 718. API gateway 718 may represent any of the API gateways described herein and uses service discovery engine 710 to identify service instances to which to route requests received via APIs 717.” See ¶[0338] “In the example of FIG. 13, orchestration engine 704 uses API service framework 722 to interact with enterprise systems 720 via private API 721A. Orchestration engine 704 uses API service framework 722 to interact with other systems 723 via private API 721B. Orchestration engine 704 uses API service framework 722 to interact with third party systems via a public API 721C, and to integrate cloud-based services platforms into the cloud exchange.” See ¶ [0363] “As each task finishes, publish-subscribe server 1620 is updated, and publish-subscribe server 1620 notifies orchestrator 706. For example, “Job Finished” is a method that is called once the execution of the workflow finishes. When orchestrator 706 determines that the employee payroll information has been obtained, orchestrator 706 may notify the client that made the request, e.g., by returning an HTTP response.”);
and store the configuration details of the second API endpoint in a database of subscribers to the first API endpoint (see ¶[0297] “Cloud exchange database 428 represents a configuration database describing the configuration of the cloud exchange managed by interconnection platform”).
Hence, it would have been obvious to one of ordinary skill in the art to modify the teachings of Breton by adapting the teachings of Maheshwari to improve performance, reduce costs, increase the security and privacy of the connections, and leverage cloud computing for additional applications (see ¶[0005] of Maheshwari).

Regarding claim 2, Breton teaches the processor to execute the processor- executable program code in order to cause the system to: 
receive, from a client using the cloud application, a request to the first API endpoint (see ¶[0029] “Upon the API server 240 determining to send a command to one or more endpoints 120, the API server 240 sends a connection request message to the pub/sub server 250 that includes a machine identifier indicating an endpoint 120 that is the target of the message.”).
determine, whether the subscriber system is subscribed to the first API endpoint (see | [0057] “The communication table 390 stores a mapping between command types and one or more plug-ins 330 that subscribes to the command type. For example, each command type may be represented by a command identifier and each plug-in 330 may be represented by an address or other identifier associated with the plug-in 330. The communication table 390 may be queried when a command is received by the communication manager 370 to identify subscribing plug-ins 330 for the command”);
 redirect, in response to the determining that the subscriber system is subscribed to the first endpoint, the request to the first API endpoint to the subscriber system subscribed to the first API endpoint (see ¶ [0055] “Upon receiving a message, the communication manager 370 performs a look-up in the communication table 390 that maps the type identifier to the one or more plug-ins 330 that subscribes to that command type. The communications manager 370 then routes the command to the subscribing plug-in 330.”).
Breton does not explicitly disclose, however, Maheshwari teaches:
based on referencing the configuration details of the second API endpoint stored in the database of subscribers (see ¶[0297] “Cloud exchange database 428 represents a configuration database describing the configuration of the cloud exchange managed by interconnection platform”); 
via a subscription to the second API endpoint corresponding to the first API endpoint; via the subscription to the second API endpoint (see ¶[0337] “Orchestration engine 704 also uses internal API service framework 722 to interact with various internal or third party systems via APIs, when invoking one or more of microservices 708. Microservices 708 may present API interfaces to orchestrator 706 and execute in the API service framework 722. APIs 721A-721C (“APIs 721”) may be called by components of a microservices layer of orchestration engine 704, and may be considered microservice endpoints. APIs 721 are not customer-facing APIs.” See ¶[0333] “. Orchestration engine 704 can receive requests entered using APIs 717 via an API gateway 718. API gateway 718 may represent any of the API gateways described herein and uses service discovery engine 710 to identify service instances to which to route requests received via APIs 717.” See ¶[0338] “In the example of FIG. 13, orchestration engine 704 uses API service framework 722 to interact with enterprise systems 720 via private API 721A. Orchestration engine 704 uses API service framework 722 to interact with other systems 723 via private API 721B. Orchestration engine 704 uses API service framework 722 to interact with third party systems via a public API 721C, and to integrate cloud-based services platforms into the cloud exchange.”).
Hence, it would have been obvious to one of ordinary skill in the art to modify the teachings of Breton by adapting the teachings of Maheshwari to improve performance, reduce costs, increase the security and privacy of the connections, and leverage cloud computing for additional applications (see ¶[0005] of Maheshwari).

Regarding claim 4, Breton teaches the processor to execute the processor- executable program code in order to cause the system to: direct the request to the first API endpoint to executable logic of the cloud application to process the request (see ¶ [0055] “Upon receiving a message, the communication manager 370 performs a look-up in the communication table 390 that maps the type identifier to the one or more plug-ins 330 that subscribes to that command type. The communications manager 370 then routes the command to the subscribing plug-in 330.”).

Regarding claim 5, Breton does not expressly disclose, however, Maheshwari teaches the processor to execute the processor- executable program code in order to cause the system to: determine a sequenced order in which to redirect the request to the first API endpoint to the subscribed subscriber system and to direct the request to the first API endpoint to executable logic of the cloud application (see ¶ [0353] “A workflow defines a task orchestration. Workflows provide a way to decompose a series of complex operations down to a sequence of discrete tasks within a state machine and executed by microservices to satisfy requests received via different request channels like portals and API. Each request can have different associated domain contracts. For a given request, orchestrator 706 selects a workflow that uses a sequence of discrete tasks within a state machine to satisfy the domain contract associated with the request.”).
Hence, it would have been obvious to one of ordinary skill in the art to modify the teachings of Breton by adapting the teachings of Maheshwari to improve performance, reduce costs, increase the security and privacy of the connections, and leverage cloud computing for additional applications (see ¶[0005] of Maheshwari).

Regarding claim 7, Breton teaches wherein a second API endpoint is generated for each API endpoint exposed by the cloud application (see ¶[0011] “The plug-ins can beneficially be added or removed without a full re-installation of the endpoint agent. In addition, the endpoint agent need not be stopped and restarted when new plugins are installed. Furthermore, the endpoint agent may add and remove plug-ins and communicate with plug-ins in a way that is agnostic to the particular type of plug-in. This enables the same endpoint agent to operate with different plug-ins as they become newly available or as the security policy changes without otherwise updating the executable instructions of the endpoint agent.”).

Regarding claim 8, Breton teaches wherein a single instance of the second API endpoint is generated and configured to integrate one or more subscriber systems to the cloud application for requests on all endpoints exposed by the cloud application (see ¶[0053] “Upon installing a new plug-in 330, the installation manager 360 receives, from the plug-in 330, a list of command types (e.g., identified by respective type identifiers) to which the plug-in 330 subscribes. The installation manager 360 configures a communication table 390 that maps the command types to the subscribing plug-in 330. Configuring the communication table 390 may include adding new command types (e.g., with new type identifiers) to the communication table 390 that were not previously stored in the table, or may include updating the communication table 390 to re-map an existing command type to indicate a subscription from the new plug-in 330.”).

Regarding claim 9, is an independent method claim, corresponding to independent system claim 1 above, and is rejected for the same reasons. 

Regarding claims 10, 12, 13, and 15-16, are method claims corresponding to system claims 2, 4, 5, 7-8 above. Therefore, they are rejected for the same reasons. 

Regarding claim 17, is an independent medium claim, corresponding to method claim 1 above, and is rejected for the same reason. In addition, Breton teaches a non-transitory, computer readable medium storing instructions, which when executed by at least one processor cause a computer to perform (see ¶[0046] medium and processor).

Regarding claims 18 and 20, are medium claims, corresponding to system claims 2 and 4 above, and are rejected for the same reasons.

Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breton et al. (U.S. PG PUB 2019/0081982) in view of Maheshwari et al. (U.S. PG PUB 2016/0127454) as applied to claim 2 and 10 above, further in view of Thoresen et al. (US PG PUB 2018/0270608).

Regarding claim 6, Breton and Maheshwari do not expressly disclose, however, Thoresen teaches wherein the redirecting of the request to the first API endpoint to the subscribed subscriber system comprises notifying the subscriber system of the request (see ¶ [0118] “e.g., third party users such as within stores, hospitals, government, etc.) can then subscribe to events to be notified as they are generated. For example, as a tracked device within a WDDTAS installation moves from zone to zone, the servers (or edge sensors in some cases) can generate notifications which are forwarded to the subscribed parties or clients”).
Hence, it would have been obvious to one of ordinary skill in the art to modify the teachings of Breton and Maheshwari by adapting the teachings of Thoresen for the purposes of improved notification system.
Regarding claim 14 is a method claim that corresponds with claim 6 above, therefore, it is rejected for the same reasons.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-10, 12-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion
                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194